Name: Commission Regulation (EC) No 1179/2001 of 15 June 2001 fixing the maximum aid for concentrated butter for the 249th special invitation to tender opened under the standing invitation to tender provided for in Regulation (EEC) No 429/90
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  cooperation policy;  economic policy;  economic geography
 Date Published: nan

 Avis juridique important|32001R1179Commission Regulation (EC) No 1179/2001 of 15 June 2001 fixing the maximum aid for concentrated butter for the 249th special invitation to tender opened under the standing invitation to tender provided for in Regulation (EEC) No 429/90 Official Journal L 161 , 16/06/2001 P. 0015 - 0015 Commission Regulation (EC) No 1179/2004 of 25 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables(1), and in particular Article 4(1) thereof,Whereas:(1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto.(2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation,HAS ADOPTED THIS REGULATION:Article 1The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto.Article 2This Regulation shall enter into force on 26 June 2004 .This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 June 2004 . For the Commission J. M. Silva RodrÃ ­guez Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17).ANNEXto the Commission Regulation of 25 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables